KRUEGER, Judge.
The appellant was tried and convicted of the offense of possessing intoxicating liquor for the purpose of sale, and his punishment assessed at confinement in the state penitentiary for a term of one year.
The indictment seems to be sufficient to charge the offense of which the appellant was convicted. The appellant’s bills of exceptions contained in the record cannot properly be appraised by this court in view of the fact that the statement of facts cannot be considered as-the same was filed more than 90‘ days after notice of appeal was given.
No fundamental error appearing in the record, the judgment of the trial court is in all things affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by .the court.